FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FLAVIO NUNEZ-REYES, aka Flavio        
Reyes,
                                             No. 05-74350
                        Petitioner,
               v.                            Agency No.
                                             A078-181-648
ERIC H. HOLDER Jr., Attorney
                                                ORDER
General,
                      Respondent.
                                      
                  Filed September 24, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             16705